NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1514
                                      ___________

                                 MANUEL WILLIAMS,
                                            Appellant

                                             v.

                              DONNA ZICKEFOOSE
                      ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1-10-cv-04579)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  November 9, 2012

         Before: SLOVITER, GREENAWAY, JR. and BARRY, Circuit Judges

                           (Opinion filed: November 15, 2012)
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Manuel Williams, a federal prisoner proceeding pro se, appeals from the District

Court’s denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

For the following reasons, we will affirm.
                                             1
                                             I.

       In 2005, Williams was arrested and charged with Attempted Possession of a

Controlled Substance in South Dakota state court. On August 30, 2005, he received a

forty-month state sentence, with credit given from the time he was taken into custody on

February 2, 2005. On October 13, 2005, he was indicted for six federal drug crimes in

the United States District Court for the District of South Dakota. Williams was received

into federal custody pursuant to a writ of habeas corpus ad prosequendum on November

17, 2005. On June 16, 2006, while in federal custody, he was paroled on his state

sentence.

       Williams was sentenced on three counts of the federal indictment on December 4,

2006. He received a term of 121 months incarceration, followed by five years of

supervised release. Although Williams had already completed his state sentence, the

sentencing court directed that his federal sentence should run concurrent with his state

sentence.

       Williams was designated to FCI Fort Dix, New Jersey, on December 20, 2006.

The Bureau of Prisons (“BOP”) calculated Williams’ federal sentence as beginning on

December 4, 2006, the date that it was imposed. He was given prior custody credit from

June 17, 2006, the date after his state sentence ended, through December 3, 2006, the date

before his federal sentence began. He has a projected good conduct time release date of

March 31, 2015.
                                             2
       Williams disputes the BOP’s computation of his sentence. He contends that his

jail time credit should accrue from February 2, 2005, the date he was taken into state

custody, instead of from June 17, 2006, the day after he completed his state sentence,

because the state and federal offenses were essentially the same. After unsuccessfully

pursuing administrative relief from the BOP, Williams filed a petition for a writ of habeas

corpus challenging the BOP’s execution of his federal sentence. See 28 U.S.C. § 2241;

Coady v. Vaughn, 251 F.3d 480, 485-86 (3d Cir. 2001). The District Court denied the

petition, and Williams timely appealed.

                                               II.

       We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. A certificate of

appealability is not required to appeal from the denial of a § 2241 petition. Burkey v.

Marberry, 556 F.3d 142, 146 (3d Cir. 2009). We review a District Court’s denial of

habeas corpus relief de novo. Vega v. United States, 493 F.3d 310, 314 (3d Cir. 2007).

        Calculating a term of imprisonment is comprised of two steps. First, “a sentence

to a term of imprisonment commences on the date the defendant is received in custody

awaiting transportation to . . . the official detention facility at which the sentence is to be

served.” 18 U.S.C. § 3585(a). Second, a defendant receives credit for time spent in

custody “prior to the date the sentence commences . . . that has not been credited against

another sentence.” 18 U.S.C. § 3585(b). In other words, a federal prisoner can receive

credit for certain time spent in official detention before his sentence begins, as long as

that time has not been credited against any other sentence. Section 3585(b) makes clear
                                               3
that prior custody credit cannot be double counted. United States v. Wilson, 503 U.S.

329, 337 (1992) (a defendant cannot “receive a double credit for his detention time”); see

also Vega, 493 F.3d at 314.

       In this case, the BOP credited Williams’ federal sentence with the period between

June 17, 2006, and December 3, 2006, for the time he served in official detention that

was not credited toward his state sentence; that is, the time after he was paroled (at which

point his state sentence was satisfied), until the day before his federal sentence began.

The District Court determined that Williams’ “request to have the time before June 17,

2006 credited against his remaining time is, in effect, a request for double credit of the

state time that [he] served prior to federal sentence.” (Dkt. No. 11, p. 7.) Because §

3585(b) prohibits double counting, the District Court denied Williams’ petition.

       We agree with the District Court. Williams’ time in custody from February 2,

2005, until June 16, 2006, was credited to his state sentence, and could not apply to his

federal sentence. 1 The fact that the sentencing court ordered that Williams’ federal

sentence run concurrently with his state sentence does not change our analysis. The

sentencing court was apparently unaware that Williams’ state sentence was complete at

time of his federal sentencing. Moreover, as the District Court pointed out, it would have



1
 A prisoner detained pursuant to a writ of habeas corpus ad prosequendum remains in the
primary custody of the first jurisdiction – in this case, the state of South Dakota – “unless
and until the first sovereign relinquishes jurisdiction over the prisoner.” Rios v. Wiley,
201 F.3d 257, 274 (3d Cir. 2000). South Dakota did not relinquish jurisdiction prior to
Williams being paroled.
                                               4
been impossible for Williams to serve the sentences concurrently because his state

sentence ended before his federal sentence began. (Dkt. No. 11, p. 8.)

       Williams’ argument that the sentencing court meant to apply U.S.S.G. § 5G1.3(c),

thereby making his “federal sentence retroactively concurrent for the entire period of the

state sentence,” (Informal Br., p. 3a), is unavailing. The record does not reflect that §

5G1.3(c) was ever taken into consideration at any time during sentencing. Williams’

reliance on Ruggiano v. Reish, 307 F.3d 121, 131 (3d Cir. 2002), is misplaced. In that

case, the defendant specifically requested the application of §5G1.3(c), id., while

Williams did not. Moreover, after our decision in Ruggiano, the application notes to §

5G1.3(c) were amended specifically to avoid confusion with the BOP’s exclusive

authority to grant credit for time served under § 3585(b). See U.S.S.G. §5G1.3 app. note

3(E) (2003). The notes state that any downward departure pursuant to § 5G1.3(c) should

be clearly stated on the record. Id. Because this amendment was in effect at the time

Williams’ federal sentence was imposed, and neither he nor the sentencing court so much

as mentioned § 5G1.3(c), we cannot accept Williams’ argument that the sentencing court

meant to apply it.

       We conclude that the BOP did not err in calculating Williams’ sentence. The

District Court properly denied his petition under 28 U.S.C. § 2241. We will, therefore,

affirm the District Court’s order entered on January 6, 2012.




                                              5